AO 450 (Rev. 01/09) Judgment in a Civil Action



                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                       District of South Carolina


                  Benikie Lattimore,
                             Plaintiff                                 )
                         v.                                            )     Civil Action No.     2:18-cv-02976-JMC
                   Andrew Saul,                                        )
         Acting Commissioner of Social Security                        )
                   Administration                                      )
                            Defendant


                                                 JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 the plaintiff (name)                   recover from the defendant (name)             the amount of                dollars ($   ),
which includes prejudgment interest at the rate of            %, plus post judgment interest at the rate of          %, along with
costs.
 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                            .

O other: The final decision of the Commissioner is reversed and this action is remanded further
administrative proceedings to address the deficiencies.


This action was (check one):
 tried by a jury with Judge                           presiding, and the jury has rendered a verdict.

 tried by Judge                         without a jury and the above decision was reached.
O decided by the Honorable J Michelle Childs, United States District Judge, presiding. The Court having adopted the
  Report and Recommendation set forth by the Honorable Mary Gordon Baker, United States Magistrate Judge.

Date: March 19, 2020                                                       CLERK OF COURT


                                                                                       s/H.ADaway
                                                                                       Signature of Clerk or Deputy Clerk
